Citation Nr: 1222917	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a nonservice-connected pension.  

2.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 until October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Subsequently, in an October 2010 decision, the Board remanded for further development claims for service connection for a gastrointestinal disorder and for a lumbar spine disorder as well as the two pension claims listed on the title page.  On remand, in a March 2012 rating decision, the RO granted service connection for lumbar disc disease and for diverticulosis (claimed as bleeding from bowels and stomach).  As these two service connection issues were granted during the course of the remand, neither remains on appeal.  Therefore, only the two issues appearing on the title page remain for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of the remaining issues on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

Concerning the claim for entitlement to a nonservice-connected pension, the Board noted in its October 2010 remand that the Veteran claimed that his benefits from the Social Security Administration (SSA) had changed and that it had been more than a year since VA last adjudicated his claim when income from 2008 was considered.  The Veteran had been in receipt of a nonservice-connected pension since a July 1987 rating decision, but was denied this compensation in June 2001 because his income was deemed excessive for VA purposes when Social Security income and a one-time retropayment were considered.  As there may have been a change in his income in 2009 that could have impacted the nonservice-connected pension claim, the Board sought readjudication of the claim in October 2010 after any changed financial circumstances were taken into consideration.  

In the remand, the RO/AMC was directed, in pertinent part, to request that the Veteran provide updated information as to his income, medical expenses, and any other relevant information regarding his nonservice-connected pension claim.  

On remand, the RO/AMC sent the Veteran a letter in October 2010 notifying him that VA needed updated information regarding his income, medical expenses and any other applicable information that would affect his nonservice-connected pension claim.  However, there is no indication from the claims file that the RO/AMC sent the Veteran the proper forms on which to report his income, medical expenses, and pension eligibility.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  For example, in May 2008 the Veteran had completed, signed, and dated both VA Form 21-0516-1 (Improved Pension Eligibility Verification Report (Veteran With No Children)) and VA Form 21-8416 (Medical Expense Report).  

Therefore, on remand the Veteran should be sent copies of all appropriate forms necessary to complete with current information about his income from Social Security and other sources and his medical expenses for the appropriate time period selected by the RO/AMC, including both VA Form 21-8416 and VA Form 21-0516-1.  

Concerning the claim for special monthly pension, that claim is dependent on the issue being remanded by the Board.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and request that they provide VA with updated information regarding his income, medical expenses and any other applicable information that would affect his nonservice-connected pension claim.  This correspondence should include the appropriate forms, such as VA Form 21-0516-1 (Improved Pension Eligibility Verification Report (Veteran With No Children)) and VA Form 21-8416 (Medical Expense Report).  

2.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


